          Case 1:19-cv-07772-ALC Document 24 Filed 09/18/19 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




September 18, 2019

ECF and Email

Hon. Andrew L. Carter, Jr.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Priscilla Doe v. Darren K. Indyke and Richard D. Kahn as Joint Personal
       Representatives of The Estate of Jeffrey E. Epstein, et al., 1:19-cv-07772 (ALC)

Dear Judge Carter:

We represent Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E.
Epstein (named herein as “Joint Personal Representatives” of the Estate of Jeffrey E. Epstein),
Nine East 71st Street, Corporation, Financial Trust Company, Inc., NES, LLC, Maple, Inc., LSJ,
LLC, HBRK Associates, Inc., and JEGE, Inc. (together, “Defendants”) in the referenced action.
We write to respectfully request the Court’s approval of the parties’ agreement described below.

On September 10, 2019, subject to the Court’s approval: (1) we agreed to accept service of
Plaintiff’s Complaint (ECF # 1) on Defendants’ behalf; and (2) Plaintiff consented to Defendants
having through November 15, 2019 to answer, move or otherwise respond to Plaintiff’s
Complaint. There have been no previous requests for adjournments or extensions of time in
this action.

Thank you for your attention to this matter.


Respectfully submitted,


s/Bennet J. Moskowitz
Bennet J. Moskowitz
